DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/21/2021 has been entered.
Claims 1, 5, 19-28 are pending and have been considered on the merits.  All arguments and amendments have been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 19, 22-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2014/168548 in view of WO2015/161184A1.
WO548 teaches loading an extracellular vesicle (EV) with a pharmacological agent, i.e. biopharmaceutical polypeptides conjugated to a metabolic component, for delivery of biopharmaceuticals.  WO’548 teaches loading cells which produce exosomes with the conjugate while exposing the cells to stress-inducing culturing conditions including serum starvation and hypoxia which enrich anti-apoptotic and metabolically active proteins for survival and metabolic processes in the exosomes thereby benefiting regenerative purposes and enhancing therapeutic effects (p. 36-38). After culturing the exosomes are isolated (p. 38, 1st parag., p. 44-45). 
They teach the pharmacological agent is linked to the metabolic component via various conjugation strategies, i.e. chemical links including peptide bond (EDC/HHS-mediated conjugation, sulfo-NHS conjugation or other conjugation approaches), thio-ether bond, a di-sulfide bridge and a biotin-streptavidin interaction (p. 19) and these are taken to be a link which is chemically releasable.  They also teach that an alternative to using fusion constructs and chemical bonds formation is to use lipid tags on the st parag.)   
Regarding claims 5 and 28, WO548 teaches culturing EV producing cells under conditions which favor metabolic incorporation. They teach culturing the cells in a cell culture medium comprising autophagy inhibitors to increase vesicle yield (p. 33 last parag.-34) as well as exposing EV producing cells to serum starvation and/or oxygen deprivation stress-inducing conditions which enrich metabolic processes in the exosomes (EV) (p. 36, last parag.-p.38), increased exosomal yield and results in enrichment of metabolically active protein leading to enhanced regenerative effects (p. 5, last parag-p. 6, 1st parag., p. 33, last parag.- p. 34). 
WO’548 teaches culturing EV producing cells in the presence of a conjugate, introduction of the conjugate is via transfection and not culturing the cells in the presence of the conjugate, per se. WO’548 does not teach the metabolic component to be those of claim 1. 
 WO’184 teaches that the EV can be derived from culturing EV producing cells and the EV’s may be cultured in the presence of a conjugate wherein the metabolic component is a lipid, vitamin, or  sterol, for example, instead of the current methods of transfection or electroporation wherein the culturing method provides for a method of loading which is more efficient, easily scalable, rapid and higher loading of exosomes (p. 1, lines 13-29-p. 2, lines 1-20) for therapeutic administration. 
WO184 teaches loading exosomes with a pharmacological agent, i.e. a therapeutic oligonucleotides (p. 3, lines 22-26, p. 6, lines 27-31, for example, p. 38-41) to be delivered to cells (p. 2, lines 1-14, p. 36-38) comprising culturing exosome 
Regarding claims 19, the pharmacological agent is an oligonucleotide (p. 1-3, 6), 
Regarding claim 23-27, the lipid is a fatty acid comprising 4-30 carbons (C4-C30) including myristic acid and phospholipids, cholesterol, Vitamins D and E, for example (p. 31). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to have cultured extracellular vesicle producing cells disclosed by WO548 in the presence of a conjugate comprising a pharmaceutical agent conjugated to a metabolic agent wherein the conjugate comprises a releasable chemical link between the agents and wherein the metabolic agent is a lipid, sterol, or vitamin given the teachings of WO184, which teaches advantages of culturing the exosome producing cells in the presence of the conjugate using hydrophobic moieties over current methods . 

Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2014/168548 in view of WO2015/161184A1 as applied to claims 1, 5, 19, 22-28  above, and further in view of WO2011/097480 and WO2013/084000.
The teachings of WO2014/168548 in view of WO2015/161184A1 are found above. 
The references do not teach the pharmaceutical agent to be a small molecule drug and polypeptides. 
WO’480 teaches the loading of exosomes with small molecule drugs and polypeptides to include HER2 antibodies (0009-0016, 0060- 0062) wherein the exosome is used as a therapeutic delivery system. 
WO’000 teaches the loading of exosomes with polypeptides (p. 5-15).
Therefore, before the effective filing date of the claimed invention, methods for loading exosomes with pharmaceutical agents including small molecule drugs and polypeptides were known in the art. It is the Examiners position that a posita could have . 

Response to Arguments
Applicant's arguments filed 9/21/2021 have been fully considered but they are not persuasive. Regarding the 103 over WO2014/168548 in view of WO2015/161184A1 applicant argues that the claim requires the pharmaceutical agent to be conjugated to a metabolic component and not a hydrophobic moiety.  
It is the Examiners position that the hydrophobic moiety of WO’184 is the same as the metabolic component claimed, i.e. a lipid, sterol, vitamin, ganglioside or peptide. The pharmaceutical of WO’184 is conjugated to the lipid, sterol, vitamin, ganglioside or 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY MAUREEN GOUGH whose telephone number is (571)272-0697. The examiner can normally be reached M-Thu 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/TIFFANY M GOUGH/Examiner, Art Unit 1651                                                                                                                                                                                                        

/TAEYOON KIM/Primary Examiner, Art Unit 1632